Citation Nr: 1535464	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center (RO) in Atlanta, Georgia


THE ISSUE

Basic Eligibility for Post-9/11 (Chapter 33) Educational Assistance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 2009 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 RO decision.  She provided sworn testimony in support of her appeal during an April 2014 hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran, who served on active duty for a period of a little more than ten months, is seeking VA education benefits under the Post-9/11 Education program, also known as Chapter 33 benefits.  

In pertinent part, under the Chapter 33 program, basic eligibility is established when a serviceperson served on active duty after September 10, 2001, and serves a minimum of 90 aggregate days excluding entry level and skill training.  After such service the serviceperson must be discharged with an honorable discharge, or released from service characterized as honorable, and placed on the retired list or temporary disability retired list, or discharged from service for a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  Alternatively a serviceperson may establish basic eligibility if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.

During basic training, the Veteran injured her right knee.  While she was recovering from the knee injury, she injured her right ankle.  The injuries caused residual, chronic disability, for which service connection has now been granted. 

After these two injuries, the spent a considerable amount of time in a status described in her service treatment records as "active duty on medical hold."  The Veteran has credibly testified, and her service treatment records corroborate, that she did not graduate from basic training, due to her inability to pass the Army Physical Fitness Test.  It is currently unclear to the Board what her status while on medical hold was.  Her service personnel records, including the records pertaining to her discharge from service, are not available for review by VA at this time.  Therefore, prior to further review of this claim, the Veteran's complete service personnel records must be obtained.  

Lastly, entries into the Veteran's VA electronic files reflect that she has recently been awarded VA vocational rehabilitation benefits under Chapter 31, which she is using to pursue her post-high school education.  These records should be obtained for review as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's complete service personnel records through official channels.

2.  The RO should obtain the Veteran's VA vocational rehabilitation folder, and associate it with her claims folder.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


